DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 1/11/22. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 1/11/22 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 1/12/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
   
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-2, 4-5, 8-9, 11-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shalev et al., (Shalev), US PGPub. No.: 10742555.

 	As per claim 1, Shalev teaches a device, (NIC) (col. 5, lines 65-col. 6, line 2) comprising: 
one or more processors configured to: 
receive traffic that includes a set of encrypted values, (NIC’s congestion detection module can be implemented in hardware, software, or a combination of both, and analyzes (thus, receives) timing information (e.g., timestamps (encrypted values); The injected timestamp is encrypted along with the rest of the packet's contents) (col. 5, lines 65-67; col. 7, lines 31-34; col. 9, lines 21-29; Fig. 4)
decrypt the set of encrypted values, (the decrypted packet is ready for further processing, for example congestion detection based on timestamps in the decrypted packet (in the case of a received acknowledgment packet) or preparation of a corresponding acknowledgment packet (in the case of a received original packet).) (col. 9, lines 55-60); 
determine, based on decrypting the set of encrypted values, one or more times at which the traffic was sent to the device, (For accurate timing measurement, the send times should ideally be captured as close as possible to the moment when the packets leave their transmitting devices.  The splitter 610 
also extracts (decrypts) a timestamp embedded in the incoming packet) (col. 3, lines 27-34, 47-48; col. 7, lines 4-5 and line 65-col. 8, line 7); 
compare the determined one or more times at which the traffic was sent to the device to one or more times at which the traffic was received by the device, (the sender analyzes the forward and backward propagation times to detect and address congestion. This 10 analysis may be performed by the congestion detection module in the sender) (col. 11, lines 9-12); and 
determine performance information, associated with the traffic, based on the comparing, (total propagation time (performance information); and compute internal latency (performance information); internal latency as well) (col. 4, lines 20-30; col. 13, line 15-17, 31-32 and line 36).  

 	As per claim 2, the device of claim 1, Shalev teaches wherein each encrypted value, of the set of encrypted values, is based on a respective time at which the traffic was sent to the device, (The detection includes capturing send times and receive times using local clocks of a sender node and a receiver node, (col. 2, lines 5-7; col. 3, lines 5-7 and 25-30; col. 9, lines 21-29; Fig. 4). 
 
 	As per claim 4, the device of claim 2, Shalev teaches wherein the one or more processors are further configured to: receive correlation information that correlates each encrypted value, of the set of encrypted values, to a respective time at which the traffic was sent to the device, (The detection includes capturing send times and receive
times using local clocks of a sender node and a receiver node; propagation time can also be viewed as correlation information)) (col. 2, lines 5-7; col. 6, lines 4-7, lines 30-35; col. 9, lines 19-25); wherein each encrypted value is associated with a particular time at which the traffic was sent to the device, (it is desirable to timestamp packets as close as possible to the time at which the packets arrive or are sent out) (col. 9, lines 19-25); and compare the correlation information to the encrypted values included in the received traffic,  (detection module 460 may compute a total propagation time based on a round trip time and a receiver internal latency (thus compared). If the total propagation time is indicative of congestion) (col. 4, lies 30-40; col. 6, lines 4-7), wherein determining the one or more times at which the traffic was sent to the device is based on comparing the correlation information to the encrypted values included in the received traffic, (col. 2, lines 5-7; col. 6, lines 4-7, lines 30-35; col. 9, lines 19-25).
  
	As per claim 5, the device of claim 1, Shalev teaches wherein the device is a first device, wherein a device that sends the traffic to the device is a second device, (receiver and sender device) (col. 10, lines 1-9); wherein the first device and the second device utilize a cryptography technique based on which the second device generates the set of encrypted values, and based on which the first device decrypts the set of encrypted values, (timestamp injection module 440 injects (comprises encrypting)  a timestamp into an incoming packet to form an outgoing packet containing the injected timestamp; The splitter 610 also extracts (comprises decrypting) a timestamp embedded in the incoming packet; For accurate timing measurement, the send times should ideally be captured as close as possible to the moment when the packets leave their transmitting device) (col. 3, lines 32-39; col. 5, lines 48-50; col. 7, lines 4-8; col. 8, lines 37-43; Fig. 7A, 7B).
 
 	As per claim 8, Shalev teaches a non-transitory computer-readable medium, storing a plurality of processor- executable instructions, (col. 14, lines 42-52: fig. 4) to: 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

 	As per claim 9, the non-transitory computer-readable medium of claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

. 	As per claim 11, the non-transitory computer-readable medium of claim 9, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.
  
 	As per claim 12, the non-transitory computer-readable medium of claim 8, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

 	As per claim 15, Shalev teaches a method, (Fig. 7A, 7B, 8 and 9);
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations. 
 
 	As per claim 16, the method of claim 15, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.
  
 	As per claim 17, the method of claim 16, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 18, the method of claim 15, it is rejected based on the analysis of claim 5, due to the similarity of the limitations
 
 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al., (Shalev), US PGPub. No.: 10742555 as applied to claims above in view of
Wang et al., (Wang), US PGPub. No.: 20200344058.

 	As per claim 3, the device of claim 2, Shalev teaches wherein each encrypted value is generated based on a timestamp corresponding to the respective time at which the traffic was sent to the device, (The injected timestamp is Encrypted) (col. 9, lines 21-29).  
	Shalev does not specifically teach value is generated based on performing a cryptographic hash function on a timestamp.
	However, Wang teaches value is generated based on performing a cryptographic hash function on a timestamp, (computes a hash of the time stamp received using a cryptographic hash function) (para. 53).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Shalev and Wang in order to allow verifying parties which may require very low-latency token authentication a method to verify the authenticity of the first-party token in under a predetermined amount of time, for example 100 milliseconds, (Wang: para. 54).

 	As per claim 10, the non-transitory computer-readable medium of claim 9, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.  

12.	Claim 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al., (Shalev), US PGPub. No.: 10742555 as applied to claims above in view of
Schmidt, (Schmidt), US PGPub. No.: 20030005005.

 	As per claim 6, the device of claim 5, 
Shalev does not specifically teach wherein one or more network devices via which the traffic traverses are unable to determine, based on the set of encrypted values, the one or more times at which the traffic was sent to the device.
However, Schmidt teaches wherein one or more network devices via which the traffic traverses are unable to determine, based on the set of encrypted values, the one or more times at which the traffic was sent to the device, (via allowing for the data to be encrypted at the source and decrypted at the destination, such that an unintended recipient, for example, a hacker monitoring one of the intermediate (hence, traversed) locations, is unable to decrypt (determine the data, hence unable to determine times sent) the data contained in the packets because he does not possess the security keys. (para. 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Shalev and Schmidt in order to provide security keys for encrypting and decrypting such communications and thus to increase security from unauthorized intruders/hackers, (Schmidt: para. 17, 18).

 	As per claim 13, the non-transitory computer-readable medium of claim 12, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.

As per claim 19, the method of claim 18, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

13.	Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al., (Shalev), US PGPub. No.: 10742555 as applied to claims above in view of
Srivastava et al., (Srivastava), US PGPub. No.: 20200229042.

 	As per claim 7, the device of claim 1, Shalev teaches the set of encrypted values, (col. 2, lines 5-7; col. 6, lines 4-7, lines 30-35; col. 9, lines 19-25).
Shalev does not specifically teach wherein the values are associated with a particular Service Level Agreement ("SLA"), wherein the one or more processors are further configured to: determine, based on the performance information, whether the SLA was met with respect to the traffic. 
However, Srivastava teaches wherein the values are associated with a particular Service Level Agreement ("SLA"), wherein the one or more processors are further configured to: determine, based on the performance information, whether the SLA was met with respect to the traffic (The analytics function may identify whether the other timing information from the other UP entity (i.e. the other BS-UP entity pairing) satisfies the requirement or preference associated with the SLA) (para. 28, 80, 87).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Shalev and Srivastava in order to provide efficient triggering mechanisms for session to reconfigure sub-optimal session paths to further achieve communication efficiency, (Srivastava: para. 32).

 	As per claim 14, the non-transitory computer-readable medium of claim 8, Shalev teaches the set of encrypted values, (col. 2, lines 5-7; col. 6, lines 4-7, lines 30-35; col. 9, lines 19-25).
Shalev does not specifically teach wherein the set of encrypted values are associated with a particular Service Level Agreement ("SLA"), wherein the plurality of processor-executable instructions further include processor-executable instructions to: determine, based on the performance information, whether the SLA was met with respect to the traffic.
However, Srivastava teaches wherein the set of encrypted values are associated with a particular Service Level Agreement ("SLA"), wherein the plurality of processor-executable instructions further include processor-executable instructions to: determine, based on the performance information, whether the SLA was met with respect to the traffic, traffic (The analytics function may identify whether the other timing information from the other UP entity (i.e. the other BS-UP entity pairing) satisfies the requirement or preference associated with the SLA) (para. 28, 80, 87).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Shalev and Srivastava in order to provide efficient triggering mechanisms for session to reconfigure sub-optimal session paths to further achieve communication efficiency, (Srivastava: para. 32).

 	As per claim 20, the method of claim 15, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        12/13/22